DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Douillard et al. (U.S Patent Publication No. 2020/0026292; hereinafter “Douillard”).

Regarding claim 1, Douillard teaches a method for navigation of a vehicle using point cloud decimation, comprising: 
generating, by a processor circuit, a ground plane point cloud wherein generating the ground plane point cloud (Douillard [0017] processing the LIDAR data in the voxel space includes determining the ground plane; [0021] segmentation techniques can be used to segment a ground plane for trajectory generation; [0033] the operation includes indicating the ground plane and identifying voxels that correspond to a ground) and the object point cloud comprise performing point cloud decimation of a 3-D point cloud using ground plane segmentation (Douillard [0033] the LIDAR data is used to identify objects by identifying occupied voxels, and the objects may be isolated to deficiently identify and segment the objects from the ground) and 
navigating, by the processor circuit, the vehicle using at least the object point cloud (Douillard [0082] a trajectory is generated for an autonomous vehicle to navigate through, based at least in part on the ground and/or the objects detected, wherein the trajectory generated in the operation may avoid the identified objects).

Claim 18 is rejected under the same rationale as claim 1. Douillard further teaches a processor circuit, a memory associated with the circuit, and the memory comprising computer readable program instructions (Douillard [0078] the operations that are implemented represent computer executable 

	Regarding claim 2, Douillard teaches the method of claim 1, wherein performing point cloud decimation using ground plane segmentation comprises defining a representation of a ground plane (Douillard [0055] the planning module receives segmented data and/or indications of the ground plane; [0065] the received LIDAR data can be used to determine a surface vector, wherein the determined values with respect to the reference direction, can be used to determine a type of road surface, such as a hill or a slope).

	Claim 19 is rejected under the same rationale as claim 2. 

	Regarding claim 3, Douillard teaches the method of claim 1, further comprising performing a scanning operation using a 3-D scanning sensor to collect an electronic image of an environment associated with the vehicle, wherein the electronic image comprises the 3-D point cloud comprising point cloud data (Douillard [0021-0022] the data used for segmentation is in the context of LIDAR data, and further includes data from stereoscopic cameras, depth cameras, and such (which uses 3D scanning); [0024] an example of a LIDAR dataset includes point cloud associated with the environment).

	Regarding claim 4, Douillard teaches the method of claim 2, further comprising applying a voxel filter to the 3-D point cloud to eliminate redundant point cloud data and to produce a voxelized point cloud, the voxelized point cloud defining a downsampled version of the 3-D point cloud (Douillard [0046] the voxel space module receives LIDAR data and can associate data points to a voxel representing a 3D space in an environment. The voxel space may include functionality to reduce noise by filtering data, 

	Regarding claim 5, Douillard teaches the method of claim 4, further comprising performing angle and range subset selection on the downsampled version of the 3-D point cloud to select a subset of points for producing a representation of a ground plane (Douillard [0065] within a voxel space, the surface vector and the reference vector (since vector determines the position of one point in space relative to another over a range, a subset of points is selected on the ground plane) is compared to determine the angle of the surface (ground plane)).

	Regarding claim 6, Douillard teaches the method of claim 5, wherein performing the angle and range subset selection comprises: 
projecting the downsampled version of the 3-D point cloud on a two-dimensional plane (Douillard [0030] the planar approximation can be determined from the LIDAR data, the LIDAR data being 3-D point cloud, and the determination of the ground plane is a 2D plane);  
overlaying a polar coordinate grid of points on the downsampled version of the 3- D point cloud (Douillard [0031] the ground plane may include an inner product between a vector in the height dimension, and the vector can be expressed in a common coordinate system; [0064] the coordinate system centered at the autonomous vehicle may go through a coordinate transform to a coordinate system of the voxel space (downsampled); and 
selecting the subset of points of the downsampled version of the 3-D point cloud closest to each point of the polar coordinate grid to ensure vertical planar surfaces contribute only a single point to the selected subset of points so that a majority of points in the selected subset of points belong to actual ground (Douillard [0067] the voxel space includes plurality of voxels that are determined to correspond 

Regarding claim 9, Douillard teaches the method of claim 5, further comprising determining which points in the downsampled version of the 3-D point cloud are located in the ground plane point cloud (Douillard [0017] processing the LIDAR data in the voxel space includes determining the ground plane) and which points in the downsampled version of the 3-D point cloud are located in the object point cloud using the representation of the ground plane (Douillard [0017-0018] once the locally flat surface on the ground plane is determined, the operation is performed on the remaining data, wherein the technique is applied to the remaining voxels to determine objects represented in the voxel space). 

Regarding claim 10, Douillard teaches the method of claim 9, wherein determining which points in the downsampled version of the 3-D point cloud are located in the ground plane point cloud and which points are located in the object point cloud comprises: 
determining a height of each point in the downsampled version of the 3-D point cloud relative to the ground plane (Douillard [0031], [Fig. 4] determining a ground plane in the operation may include determining an inner product between a vector in the height dimension, and if the height (angle relative to the ground) is greater than a threshold angle, the voxel does not comprise the ground); 
including a particular point in the ground plane point cloud in response to the height of the particular point being less than an acceptance threshold (Douillard [0031], [Fig. 4] if the height (angle relative to the ground) is greater than a threshold angle, the voxel does not comprise the ground, 
 including the particular point in the object point cloud in response to the height of the particular point being greater than a rejection threshold (Douillard [0051] the object determination module may receive an indication from the ground plane, and may remove the voxels associated with a ground from the voxel space and parse through the remaining voxels to determine objects within the data points. Since anything less than the threshold is considered a ground plane and the ground plane is removed, anything above the threshold would be considered as part of the object point cloud, since such data points will not be removed from consideration).  

Regarding claim 11, Douillard teaches the method of claim 10, wherein the particular point is an ambiguous point in response to the height of the particular point not being less than the acceptance threshold and not being greater than the rejection threshold (Douillard [0031], [Fig. 4] the particular point would be considered ambiguous if the height of the point (angle of the vector) is exactly at the threshold value. If the height (angle relative to the ground) is greater than a threshold angle, the voxel does not comprise the ground, meaning if the height is less within the threshold (acceptance threshold), then the data point comprise the ground; [0073] the height of cells in the ground cluster beyond the threshold may be identified as an object).  

Regarding claim 12, Douillard teaches the method of claim 11, further comprising: evaluating a group of neighboring points of the ambiguous point for a vertical feature (Douillard [0067] a cluster (subset of data points) that are adjacent to one another, or that are within a threshold distance to another are considered to be a primary ground cluster; [0071] the coordinates are associated to the voxel, wherein the average z-value (vertical feature) of the coordinate is computed to determine if it is 

Regarding claim 13, Douillard teaches the method of claim 1, wherein the vehicle is an autonomous vehicle, and the method further comprises generating an output to a vehicle control system of an object point cloud defining objects and structures to be avoided during navigation of the vehicle (Douillard [0082] a trajectory is generated for an autonomous vehicle based at least in part on the ground and/or the objects detected, wherein the trajectory generated in the operation may avoid the identified objects. Autonomously following the trajectory means there is a control output being generated).

Regarding claim 15, Douillard teaches the method of claim 1, further comprising: generating a plurality of object point cloud; and tracking a moving object using the plurality of object point clouds (Douillard [0034] the operation of determining dynamic objects in the environment may include tracking an occupancy of voxels of point cloud data over time to determine that the object is moving over time). 

Regarding claim 16, Douillard teaches the method of claim 1, further comprising performing local vehicle motion planning using one or more object point clouds (Douillard [0054-0055] the tracking module may determine the trajectory of the dynamic object over time, and the planning module may 

Regarding claim 17, Douillard teaches the method of claim 1, further comprising performing global route planning using one or more object point clouds (Douillard [0079] Fig. 6 depicts the process of generating a trajectory of an autonomous vehicle. Generating the trajectory based on the environment associated with the vehicle and detected objects, generating the command for the vehicle, and controlling the vehicle to follow the trajectory, is considered to be global route planning, as the Examiner interprets that global route planning is creating driving directions/controls for the vehicle to follow over a course of a trajectory).

Regarding claim 20, Douillard teaches the system of claim 18, further comprising performing a scanning operation using a 3-D scanning sensor to collect an electronic image of an environment associated with the vehicle, wherein the electronic image comprises the 3-D point cloud comprising point cloud data (Douillard [0021-0022] the data used for segmentation is in the context of LIDAR data, and further includes data from stereoscopic cameras, depth cameras, and such (which uses 3D scanning); [0024] an example of a LIDAR dataset includes point cloud associated with the environment), and further including generating an output to a vehicle control system of an object point cloud defining objects and structures to be avoided during navigation of the vehicle (Douillard [0082] a trajectory is generated for an autonomous vehicle based at least in part on the ground and/or the objects detected, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Douillard in view of  Zermas et al. (U.S Patent Publication No. 2018/0074203; hereinafter “Zermas”).

Regarding claim 7, Douillard teaches the method of claim 5. Yet, Douillard does not teach wherein producing the representation of the ground plane comprises producing an equation representative of the ground plane, wherein the equation defines a curve fit to points of the subset of points that represent the ground plane.
However, in the same field of endeavor, Zerams does teach wherein producing the representation of the ground plane comprises producing an equation representative of the ground plane, wherein the equation defines a curve fit to points of the subset of points that represent the ground plane (Zermas [0017-0018] the ground plane fitting technique divides the point cloud into segments along the x-axis (direction of travel) and applies the ground plane fitting algorithm; [0020-0022] a simple linear model is used to calculate the plane and represented as points that belongs to the plane). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douillard’s method of producing a representation of a ground plane by producing an equation representative of the ground plane to fit to points of the plane, as taught by Zermas, for the purpose of analyzing and extracting information regarding the detected objects and a position and a velocity of the objects with respect to the vehicle through segmentation of the cloud point data (Zerams [0002]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Douillard in view of  Endres et al. (U.S Patent Publication No. 2020/0272816; hereinafter “Endres”). 

claim 8, Douillard teaches the method of claim 5. Yet, Douillard does not teach wherein producing the representation of the ground plane comprises running a random sample consensus (RANSAC) algorithm on the selected subset of points to produce an equation representative of the ground plane.  
However, in the same field of endeavor, Endres does teach wherein producing the representation of the ground plane comprises running a random sample consensus (RANSAC) algorithm on the selected subset of points to produce an equation representative of the ground plane (Endres [0056] the clustering module groups a subset of data based on relative locations in the point cloud data, wherein [0058] the random sample consensus is used over a multiple random samples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douillard’s method of navigating a vehicle using point cloud by running a random sample consensus algorithm on the subset of points, as taught by Endres, for the purpose of increasing the accuracy and efficiency of object classifications in various embodiments of the method (Endres [0031]). 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Douillard in view of  Ray et al. (U.S Patent Publication No. 2018/0096610; hereinafter “Ray”). 

Regarding claim 14, Douillard teaches the method of claim 1, and the method further comprises generating an output to a vehicle control system of an object point cloud defining objects and structures to be avoided during navigation of the vehicle, as taught in claim 13, and does teach that the method can be implemented in an aerial surveying context (Douillard [0022]). Yet, Douillard does not explicitly teach wherein the vehicle is an aircraft. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Douillard’s method of navigating a vehicle using point cloud to avoid objects by implementing it into an aircraft, as taught by Ray, for the purpose of helping the pilot to avoid collision by allowing the pilots to monitor the position of the aircraft in the presence of an obstacle (Ray [0003]). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Ho (U.S Patent Publication No. 2019/0310378) teaches 3D point cloud segmentation for navigation in autonomous vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665